Citation Nr: 1510431	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In his April 2009 claim, the Veteran sought entitlement to service connection for a "mental condition" broadly defined, and in May 2009, the Veteran amended his claim to include the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In the October 2009 rating decision, the RO denied the Veteran's claim for service connection for major depressive disorder.  Indeed, the medical evidence in this case shows diagnoses of not only PTSD and depressive disorder, but also provides diagnoses of anxiety disorder and mood disorder.  Therefore, the Veteran's claim will not be limited to that which he has written on his applications.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he is not generally competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for any psychiatric disability.

During the current appeal, and specifically in April 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014).  A transcript of the testimony has been associated with the Veteran's claims file.  

This matter was previously before the Board in October 2012 at which time it was remanded for additional development.  

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence in July 2014 was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The Veteran does not have PTSD, and no other psychiatric disability is attributable to his military service.  


CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  

In this respect, through the May 2009 and December 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the May 2009 and December 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the May 2009 and December 2012 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Pursuant to the October 2012 remand instructions, the RO sent the Veteran a corrective VCAA notice letter that explained what evidence and information was required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault, pursuant to 38 C.F.R. § 3.304(f)(4).  In the remand instructions, the Board requested that the notice letter inform the Veteran that an alleged personal assault in service may be corroborated by evidence from sources other than his service records as defined in 38 C.F.R. § 3.304(f)(4).  The remand also instructed that specific examples of alternative sources of evidence listed in this regulation be included in the notification letter.  The December 2012 letter provided the Veteran with this notice, and advised him that he should identify any other source (military or non-military) that may provide information concerning the incident, such as military or civilian authorities, a rape crisis center, or a health clinic etc.  Additionally, he was informed that if he confided in any individuals, close friends or relatives regarding this incident, those individuals may submit a statement concerning their knowledge of the incident.  Although this letter was sent in December 2012, the timing defect of the letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided two years to respond with additional argument and evidence.  Also, his claim was readjudicated, and a supplemental statement of the case was provided to him in June 2013.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment, have been associated with the claims file.  Pursuant to the October 2012 remand instructions, the Veteran's updated VA treatment records generated at the Fort Meade VAMC, which is part of the Black Hills Healthcare System, have been retrieved and associated with the Veteran's Virtual VA paperless claims file.  In a December 2012 letter, the RO asked the Veteran to complete the medical authorization form for the hospital in Pueblo Colorado, where he reportedly received psychiatric treatment soon after this separation from service, as well as the specific dates during which he received treatment there.  It does not appear that the Veteran completed this form.  Based on the foregoing, the Board concludes that VA has assisted the Veteran in obtaining his complete post-service treatment records, and the Veteran has not contended otherwise.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  Indeed, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.  

The Veteran also underwent VA psychiatric examinations in September 2009 and June 2013, the reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board does finds that, collectively, the September 2009 and June 2013 VA examinations and medical opinion are adequate, as they were predicated on a full psychiatric examination of the Veteran as well as consideration of the medical records in the claims file and the Veteran's reported history.  In addition, the examinations considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Accordingly, the requirements of the remand were ultimately accomplished and substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including psychoses, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

There are special considerations for PTSD claims predicated on a personal assault.  The Board recognizes that the present case, which involves allegations of a personal assault falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.  

The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than an appellant's service records that may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran contends that he suffers from psychiatric problems after encountering several traumatic experiences in service.  In his stressor statement, date stamped as received in June 2009, the Veteran alleges that during his period of basic training, his drill sergeant singled him out, beating him and humiliating him a number of times in front of the other members of his unit.  The Veteran also recalled an incident when his drill sergeant forcibly removed the Veteran's protective gas mask while he was working in a chlorine gas chamber.  During his April 2011 hearing, the Veteran testified that he passed out after his mask was removed and had to be carried out of the gas chamber.  According the Veteran, he began experiencing increasing paranoia and nightmares after these events, and to this day, he believes his drill sergeant was trying to hurt him.  See April 2011 Hearing Transcript (T.), pp. 5-9.  

Turning to the available service treatment records, at the August 1967 entry examination, the clinical evaluation of the Veteran's psychiatric condition was shown to be normal, and the Veteran denied a history of depression, excessive worry, or nervous trouble of any kind in his reports of medical history.  In addition, the Veteran had a physical profile of S1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of '1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Clinical records dated in October 1967 reflect that the Veteran was seen at a military clinic on a number of occasions with complaints of severe anxiety, and subsequent treatment records indicate that his anxiety was linked to his gastrointestinal issues.  An October 1967 Gastrointestinal Consultation report reflects that the Veteran presented as an "immature, very passive dependent, inadequate young man" who has experienced "psychophysiologic symptoms since early childhood."  During the interview, the Veteran reported that he had had a stomach ulcer since he was eight years old, and since that time, he regularly developed gastrointestinal difficulties whenever faced with a stressful situation.  It was noted that the Veteran quit school after the eighth grade, and had been working in "simple, repetitive, menial type position" since this time.  The treatment provider described basic training as "a very psychologically and physically stressful situation" and noted that since the Veteran had been in basic training, there had been an increase in the frequency and intensity of his [gastrointestinal] tract symptoms."  According to the treatment provider, the Veteran had not been doing anything in his basic training unit because of his psychophysiologic difficulties, and there was no reason to believe that his symptoms, which were described as "long-standing" and "a characterological part of his personality structure" would decrease while he was in basic training.  The treatment provider ultimately recommended that the Veteran be separated from service as quickly as possible.  

A January 1968 Admission note reflects that the Veteran had been AWOL from basic training, and had been found wandering around.  He claimed to have amnesia when asked about any pertinent information about himself.  The treatment provider noted that the Veteran showed little anxiety about having "amnesia," and described the amnesia as "quite selective."  The Veteran reported a history of a recent automobile accident and mild concussion.  The neurological evaluation was shown to be negative for abnormalities.  Upon evaluating the Veteran's mental condition, the treatment provider noted that the Veteran appeared quite frightened and remained generally distant and moderately depressed.  The Veteran was assessed with having reactive depression in immature personality.  

The Veteran was interviewed in February 1968, during which time he was given 500 milligrams (mg) of Sodium Amytal in hopes that he would speak more freely than he had during his previous interviews.  During the evaluation, the Veteran recounted pre-service stories from his past, and recalled several of his pre-service employers, to include a farmer he had previously worked for, as well as his experiences at Job Corps Camp in California.  According to the Veteran, he was harassed a great deal at this camp because he was the only white boy in the dormitory he was living in.  He also recalled seeing another member of the Job Corps camp get knifed to death during a fight on the grounds.  The Veteran states that he does not remember getting hit in the head recently, but he did remember the pain attributed to his head injury, and being hospitalized at Fort Ord for 24 hours.  The Veteran also recalled regaining consciousness on a street in Fort Ord without his memory, and then feeling panicky.  According to the Veteran, he started running, threw his jacket over the south fence, and crawled under it and continued running.  The Veteran stated that at that particular time, he felt that he just had to get to his uncle's address in Colorado.  The treatment provider noted that the more the Veteran spoke of this incident, the more it sounded as though he had a dissociative reaction.  The Veteran also recalled an incident wherein a man who picked him up while he was hitch-hiking to Colorado pulled a gun on him.  According to the Veteran, he jumped from the car and landed in a ditch, and spent the whole night in the ditch ruminating about this incident.  

In April 1968, the Veteran presented at a Neurology Clinic and a brief historical overview reflects that he developed retrograde amnesia after being hit over the head, and was being evaluated for brain damage.  In the consultation report, it was noted that the Veteran had been followed intermittently by a psychiatrist for "questionable depression and anxiety type reactions" prior to entering service, but had been doing well from the time of his entry in September 1967 until January 1968, when he was hit in the back of the head and rendered unconscious for an unknown period of time while standing on a street corner watching a fight among motorcycle gang members.  After the Veteran was discovered and it was determined that he was with the Army, he was taken back to his duty station where he was hospitalized.  Soon thereafter, the Veteran was transferred to the Fitzsimons General Hospital where he underwent a complete psychiatric evaluation and received treatment of his amnesia.  According to the Veteran, from the period between late January 1968 to the last week of February, he had no memory of past events prior to his injury as well as the events that transpired during that month.  However, the Veteran maintains that he was able to regain his memory during the last week of February, and could recall his past childhood events as well as the events leading up, prior to, and immediately following the January 1968 incident.  Based on his evaluation of the Veteran, the treatment provider observed no evidence of any neurological deficit and described the Veteran's neurological condition as normal.  

In a June 1968 discharge report, the Veteran's medical history from the time he developed and recovered from amnesia was once again reviewed and discussed, and it was noted that the Veteran received psychiatric treatment for several years (1958 to 1966) prior to service.  The Veteran was discharged with diagnoses of acute, severe dissociative reaction, and chronic, moderate emotional instability reaction, and it was noted that the Veteran's dissociative reaction was secondary to head trauma incurred, and manifested by total amnesia, depersonalization, confusion and flat affect.  It was further noted that the Veteran's emotional instability reaction was manifested by poor judgment under stress, fluctuating emotional attitudes in relation to the proper authority, and difficulty with the law prior to entering service.  The Veteran's moderate chaotic family history was listed as a precipitating factor to this diagnosis, and it was also noted that the Veteran was predisposed to this diagnosis due to a "moderate, life history of evidence of above characterological defect."  

The discharge report further reflects that any additional attempts at rehabilitation would be of no avail considering the Veteran's severe characterological defect.  The military psychiatrist further recommended that the Veteran not be reassigned to another unit but rather considered for administrative separation from service due to his personality defect.  A June 1968 Memorandum issued by the Department of the Army provided that while the Veteran was found physically qualified for duty, he was considered unsuitable for continuance in military service, and recommended that he be considered for administrative separation under the appropriate regulations due to a personality defect.  The Veteran was separated from service soon thereafter, and in his June 1968 separation examination report, the clinical evaluation of his psychiatric system was shown to be abnormal due to his acute, severe dissociative reaction.  

Post-service treatment records dated from December 2008 to September 2010 reflect diagnoses of PTSD, depressive disorder, mood disorder and anxiety disorder.  These treatment records also reflect a history of substance abuse, as well as a diagnosis of methamphetamine dependence.  The Veteran was afforded a VA examination in September 2009, at which time he provided his medical history and described his psychiatric and psychological discomfort and substance abuse history as "very nearly continuous from the time that he got out of...military service."  The examiner noted that the Veteran walked with a distinctively wider gait than normal, seemed tremulous, and was in a constant state of nervousness when he walked.  The Veteran stated that he had been adopted and described his parents as "loving" individuals with whom he still had a warm relationship.  He denied any problems with delinquent behavior or conduct disturbances prior to service, and reported only one legal infraction prior to service.  During the interview, the Veteran provided his military history, and related how his drill sergeant beat him on several different occasions, called him names, and embarrassed him in front of all the troops in his unit on more than one occasion.  He also described a second incident, wherein his unit was in a chlorine gas chamber and his drill sergeant approached him and removed the Veteran's protective mask.  

With regard to his military history, the Veteran could not recall whether he had any disciplinary infractions in service, and partially attributed his memory loss to his six-month period of amnesia.  However, it was noted that his post-service military history involved a number of arrests and jail sentences.  Upon evaluating the Veteran's mental status, the examiner noted that the Veteran communicated verbally in a very effective way, denied any hallucinations or delusions, and was well oriented to all domains.  The examiner noted that the Veteran's primary PTSD symptoms were the beatings he suffered in service at the hands of his drill sergeant, as well as the removal of his respiration device during a training exercise in a gas chamber.  However, the examiner determined that it was difficult to apply the PTSD criteria to the Veteran "since he did not get very far in his training nor did he spend a significant amount of time in the military."  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with major depressive disorder, taking into account his vivid memories of being beaten and mistreated by his drill sergeant in service.  According to the examiner, the Veteran had no history of any problems in his life prior to his entry into service, and the only real pre-military difficulty that may have been exaggerated as a direct result of his time in the military and the mistreatment he received by his drill sergeant, may have had to do with the Veteran's "sense of belongingness or acceptability as a person."  The examiner went on to explain how with most people who have been adopted at an early age, "there is always the lingering question about what was wrong with them that their own biological parents could not or would not accept them and raise them as their own child."  Based on the examiner's assessment, at some point during the beatings and other forms of mistreatment suffered at the hands of his drill sergeant, the question about his own acceptability in a "family" type unit, which in this case was the military unit, was reignited.  

"This is not an uncommon history in veterans who are adopted and who are treated in this manner.  Nor is it uncommon to see non-military citizens who are adopted as children but are mistreated or rejected by contemporary adults who routinely re-experience that fantasy about somehow not being good enough, which ultimately leads to significant psychiatric and psychosocial impairment from that point forward in the person's life.  According to the examiner, "this is exactly what has happened to this veteran as a result of his difficulty in...service."  

The examiner further opined that the Veteran's substance abuse from the time he left service to approximately one year ago was "his own misguided effort to medicate himself and change his moods associated with the feeling of confirmation of his own unacceptability which was stimulated by the beatings. . . ."  According to the examiner, it would take a more intensive examination to avoid the necessity for speculation at this point.  

In the October 2009 rating decision, the RO denied entitlement to service connection for an acquired psychiatric disorder on the basis that the evidence did not show that this disability was incurred in, caused by, or aggravated by his period of active service.  In the June 2010 Statement of the Case (SOC), the Decision Review Officer (DRO) took note of a September 2009 letter issued by the Fargo VA RO Coordinator for Joint Services Records Research Center (JSRRC), but noted that the Veteran described a completely different set of stressful events involving his drill sergeant during the September 2009 VA examination, and this type of stressful event was neither documented, nor corroborated in his service treatment records.  

In a letter dated in November 2010, the Veteran's psychiatrist at VA, D. S., M.D., noted that the Veteran had been under his care through the Black Hills VA Healthcare System, and carried a dual diagnosis of PTSD and major depressive disorder.  Dr. S. noted that the Veteran relates the development of his PTSD to traumatic experiences he encountered during basic training in Fort Lewis, Washington.  Dr. S. further noted that the Veteran continued experiencing significant symptoms of PTSD.  

Pursuant to the October 2012 remand, the RO made additional attempts to further corroborate the Veteran's in-service stressor.  The remand instructions directed the RO to contact the Veteran once more, and ask that he provide as much detail as possible regarding the alleged physical assaults he endured in service, as well as any other evidence corroborating this incident.  The RO was then instructed to ask the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  It was noted that any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  

In the December 2012 letter, the RO asked the Veteran to provide more specific details of the in-service trauma he encountered that resulted in PTSD, and in addition to providing as much detail as possible regarding the reported assaults, he was asked to provide any other evidence corroborating these incidents, including statements from any witnesses to these incidents, or from the authorities to whom he may have reported these incidents.  The Veteran was also asked to complete a questionnaire regarding his in-service trauma.  

It does not appear that the Veteran completed the questionnaire, or provided any additional information or evidence in response to the December 2012 letter.  As noted above, the Veteran's service treatment records do not corroborate, or provide any additional evidence in support of, the Veteran's reports that he was beaten, harassed and nearly killed by his drill sergeant in service.  Although these records document the Veteran's treatment for amnesia after being hit over the head while watching a fight among motorcycle gang members, these records only address the severity of his neurological condition.  Moreover, the Veteran has not related his current psychiatric problems to this particular in-service occurrence (being struck in the head while watching the fight).  The service personnel records are also devoid of any information or evidence in support of the Veteran's assertions regarding the traumatic events he encountered in service.  In April 2013, the RO issued a Formal Finding of Lack of Information Required to Corroborate Stressors Associated With a Claim for PTSD Based on In-Service Personal Assault.  In the memorandum, the RO determined that the information required to corroborate the stressful events incurred by the Veteran was insufficient to send to the U.S. Army, the JSRRC, and other agencies to allow for meaningful research.  After noting the regulatory provisions underlying 38 C.F.R. § 3.304(f)(5), the memorandum indicated that if the minimum information was not provided, or the stressor was clearly impossible to document, then the claim should be decided based on the evidence of record ("JSRRC Stressor Verification Guide"), and the JSRRC coordinator should make a formal finding that sufficient information required to corroborate the claimed stressor does not exist.  The memorandum documented the attempts made to obtain the information necessary to corroborate the stressful in-service events which the Veteran attributes his PTSD to, and noted that as of May 2013, no response had been received from the Veteran.  After referencing a number of service treatment records, to include the January 1968 clinical records documenting the Veteran's treatment for amnesia, and the April 1968 clinical report showing that his condition had cleared completely, the JSRRC Coordinator determined that the evidence failed to validate the Veteran's alleged personal assault.  The Board agrees with this determination.  Indeed, the Veteran has not provided any additional information necessary to verify the alleged stressor, despite the December 2012 letter discussed above that informed him such information was necessary to substantiate his claim.  Thus, the Board concludes that the Veteran's alleged stressors have not been corroborated, nor has sufficient information been provided to warrant further corroboration attempts.  

The Veteran was afforded another VA psychiatric examination in June 2013.  The VA examiner reviewed the Veteran's social, marital and family history, noting that the Veteran was adopted at an early age and appeared to have had a happy childhood growing up.  The examiner also noted that the Veteran had been married a total of five times, and had only one child from his first marriage.  Upon reviewing his service treatment records, the VA examiner noted that the enlistment examination was silent for mental health problems but commented that the Veteran probably had mental health treatment prior to military service.  The VA examiner referenced an April 1968 clinical report wherein the treatment provider noted that the Veteran had been followed intermittently by a psychiatrist prior to service for questionable depression and anxiety.  The June 1968 clinical note also reflects the Veteran's assertions that he had psychiatric treatment sometime from 1958 to 1966.  However, upon interviewing the Veteran, the VA examiner noted that the Veteran initially provided a double explanation regarding whether he received psychiatric treatment prior to service, which is normally indicative of lying or deception.  The VA examiner also took note of the February 1968 clinical report which shows that the Veteran was given sodium Amytal prior to being interviewed.  The VA examiner likened this interview to the "truth serum interview," and noted that it was telling that during this interview, the Veteran spoke of previous employers and experiences that had traumatized him, but did not mention having been mistreated by his drill sergeant in service.  According to the examiner, when he asked the Veteran whether he had any corroborating evidence to substantiate his claim of having been beaten, humiliated and harassed by his drill sergeant, the Veteran responded that he did not.  

Upon reviewing the post-service treatment records, the VA examiner noted that the Veteran was first treated for alcohol and drug abuse sometime in April and May 2009 when he was treated for Methamphetamine dependence and depression.  After reviewing the Veteran's post-service treatment records, and conducting a mental evaluation of the Veteran, the VA examiner diagnosed the Veteran with having depressive disorder, not otherwise specified (NOS), alcohol dependence (in early partial remission), and polysubstance dependence, in sustained full remission.  However, the examiner determined that the Veteran did not meet the diagnostic criteria required for PTSD.  In this regard, the examiner noted that the Veteran had not been exposed to a traumatic event; he was not persistently reexperiencing the traumatic event; and he did not exhibit persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The examiner further noted that the Veteran did not exhibit persistent symptoms of increased arousal, and thus did not meet the full criteria for PTSD.  In his medical opinion, the VA examiner opined that it is less than likely that the Veteran has PTSD associated with his reported traumatic events that occurred during military service.  In reaching this assessment, the VA examiner relied on the fact that the JSRRC was not able to corroborate any of the in-service events described by the Veteran.  The examiner further noted that the Veteran was unable to provide any additional corroborating evidence regarding these incidents, and there was no mental health treatment for personal assault while the Veteran was in the military.  The examiner further referenced the February 1968 clinical report documenting an interview with the Veteran while he was taking Sodium Amytal, and noted that while the Veteran mentioned a traumatic experience prior to service during which a fellow Job Corps member was killed, he did not mention any personal assaults that took place during military service at the interview.  

According to the VA examiner, even after reviewing each of the VA treatment records wherein the Veteran was diagnosed with having PTSD, to include the psychiatric symptoms expressed or exhibited by the Veteran, he still found that the Veteran did not meet the diagnostic criteria for PTSD.  Specifically, the examiner acknowledged the Veteran's symptoms of nightmares, intense physiological distress, irritability, and hypervigilance during these treatment visits, but found that the did not meet Criterion C; he did not exhibit persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness..  Criterion C is one of the elements required to meet the diagnostic criteria for PTSD.  The examiner further noted that he did not find any convincing markers that would suggest the personal assaults occurred in military service.  The closest thing to a potential marker were his problems with alcohol and drugs, which presumably occurred shortly after discharge from military service.  The examiner further noted that the Veteran had reported so many conflicting stories about so many things that he did not find him to be credible.  

Based on the evidence of record, the examiner stated that he was unable to determine if the Veteran had an acquired psychiatric disorder prior to his entry into military service in September 1967.  According to the examiner, although the Veteran reported to have had mental treatment prior to military service, there are no records to determine if there was a diagnosable psychiatric condition prior to service.  The VA examiner also noted that the Veteran was not particularly forthcoming about what the mental health treatment was for prior to military service.  Since he was unable to state with any certainly whether or not there was a pre-existing psychiatric condition, the VA examiner could not determine whether a pre-existing disorder increased in severity during the Veteran's period of service.  According to the examiner, it is less likely than not that the Veteran's current diagnosis of depressive disorder, NOS had its onset in service or is otherwise causally or etiologically related to his service, including his reported in-service stressors.  In reaching this determination, the examiner found no evidence the Veteran was treated for depression until November 2004 when the Veteran was first diagnosed with depressive disorder NOS at Fargo VAMC.  The examiner further listed the reasons for doubting the validity of the Veteran's statement linking his in-service stressors/traumatic incidents to the current symptoms, noting that the Veteran was not a credible historian.  

The Veteran also submitted an opinion from his private clinical psychologist, A.F., Ph.D., which is date-stamped as received and scanned into VBMS in July 2014.  In the opinion, Dr. F. reviewed the Veteran's medical records, and conducted a psychological evaluation of the Veteran.  According to Dr. F., the Veteran was very fearful of people as a reaction to the mistreatment he experienced by his drill sergeant.  The Veteran stated that he did not trust people, was paranoid of anyone walking behind him, had difficulty sleeping, and could not relax.  After evaluating the Veteran, Dr. F. determined that the Veteran endorsed nearly all the symptoms of depression, and many symptoms of anxiety.  The Veteran also completed the Problems Checklist (PCL-S) - Weekly, which is a screener for PTSD symptoms.  According to the examiner, the Veteran endorsed all listed symptoms of PTSD.  Based on his evaluation of the Veteran, Dr. F. diagnosed the Veteran with recurrent major depressive disorder that is severe in nature, PTSD that is chronic and moderate in nature, and cognitive disorder, NOS.  The examiner noted that based on the Veteran's self-reported statements, his depression began in 1968 after his discharge from the military "but in reaction to his experiencing PTSD symptoms and failure to adjust to civilian life after discharge."  Dr. F. noted that although adequate professional treatment may not have existed in 1968, his response to his mental health symptoms seems to have been to self-medicate with multiple substances, which further contributed to his mental and behavioral instability.  According to Dr. F., the Veteran did present with symptoms consistent with PTSD, which he related to the abusive treatment he suffered at the hands of his drill sergeant.  Dr. F. acknowledged that there was no mention of PTSD in the Veteran's service treatment records, but added that this was not to be unexpected, since the term PTSD did not enter the diagnostic system until 1980 and the publication of the DSM-III.  According to Dr. F., even if he had revealed to medical treatment providers at that time that he was being mistreated by his drill instructor, it is doubtful that such disciplinary tactics would have been seen as problematic, and in fact, it would have probably been perceived as further evidence of his personality defect - specifically that he was unable to cope with conditions of boot camp.  The remainder of this evaluation focused on the head trauma the Veteran experienced in service, and the residuals effects of this injury.  Dr. F. noted that although the Veteran' was assessed with having a dissociative reaction at this time, this was characteristic of the time period, and if he had endured this injury today, he would have been assessed with a traumatic brain injury.  

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder, to include PTSD.  The Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to contain competent and credible evidence corroborating his claimed stressor, as well as a diagnosis of PTSD.  With regard to the Veteran's PTSD claim, the Board finds the June 2013 VA medical opinion of record to be the most probative in light of the complete evidence of record.  In this regard, the VA examination report was based on a thorough review of the claims file, to include the Veteran's contentions and complete medical history.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence of record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri, supra (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  

While the various VA treatment providers took note of certain PTSD symptoms, and some provided a preliminary diagnosis of PTSD, these diagnoses do not appear to have been based on a complete evaluation of the Veteran and/or the objective medical findings derived therefrom.  As discussed above, the June 2013 VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that the Veteran did not have a diagnosis of PTSD.  Specifically, the VA examiner found that the objective medical findings do not meet the diagnostic criteria for PTSD.  In this regard, the Veteran's treatment provider at the VA, Dr. S., continually noted that the Veteran presented with persistent symptoms of PTSD, but did not state what these symptoms were, or whether these symptoms actually met all the diagnostic criteria for PTSD.  Indeed, the June 2013 VA examiner reviewed all the VA treatment records in detail, acknowledged the assessments of PTSD during these treatment visits, and still found that despite the symptoms exhibited by the Veteran, he did not display symptoms of avoidance of stimuli associated with the trauma, which is necessary under Criterion C, one of the elements required to meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  The June 2013 VA examiner provided a well-reasoned explanation as to why the Veteran does not have PTSD, which the Board finds more convincing than the reports that include an assessment of the disability, but do not provide an explanation.  Indeed, the September 2009 VA examiner, who also conducted a detailed examination of the Veteran did not diagnose the Veteran with PTSD, noting that from a military standpoint, it was difficult to apply the PTSD criterion to the Veteran.  

The Board acknowledges the July 2014 opinion issued by Dr. F. reflecting a diagnosis of PTSD.  In reaching this assessment, Dr. F. relied on the PCL-S, which is a screening evaluation for PTSD.  However, other than noting that the Veteran exhibited symptoms of PTSD, to include re-experiencing, avoidance, and arousal symptoms, Dr. F. did not describe all the symptoms exhibited by the Veteran that were characteristic of PTSD; nor did he discuss whether, and how, the Veteran met the requisite DSM-IV diagnostic criteria for PTSD.  The Board therefore gives greater weight to the June 2013 opinion.

Additionally, it should be pointed out that neither the service treatment records, nor the service personnel records corroborate the Veteran's assertions regarding his claimed in-service stressor.  There is no medical opinion of record indicating that the personal assault occurred, and the Veteran's service personnel file does not show any behavior changes (disciplinary, etc.) as cited in the regulation as indicative of a personal assault.  Behavioral changes during service were attributed to his January 1968 head-injury.  In addition, the Veteran has not provided any supportive evidence, such as statements from his fellow-serviceman, family members and/or friends to corroborate these assertions.  

The Veteran is competent to report events in service and to report being treated in service for his claimed injuries.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In this case, the Board does not find the Veteran to be credible with regard to the stressors he experienced in service.  In this regard, the Board relies on the February 1968 treatment report documenting an interview with the Veteran wherein he was given Sodium Amytal to help him uncover memories from his past, and when he subsequently did open up about several traumatic incidents that had occurred several years prior, he failed to mention being harassed by his drill sergeant.  The Board finds it difficult to believe that the Veteran would recall all these previous incidents, to include witnessing a fellow Job Corps member get knifed to death, but fail to report the alleged beating, humiliation, and attempted murder he experienced at the hands of his drill sergeant.  

Moreover, the Veteran's credibility is further diminished by his well-documented falsehoods and inconsistent statements made throughout the appeal.  Indeed, the service treatment records themselves indicate that the Veteran provided different accounts as to how his head injury occurred.  The January 1968 clinical report reflects that the Veteran reportedly suffered a head injury as a result of a motor vehicle accident, while the April 1968 clinical report reflects that the Veteran was reportedly hit in the back of the head while watching a gang fight.  During the June 2013 VA examination, the Veteran stated that he had been married five times and only had one child from his first marriage.  However, during the September 2009 VA examination, the Veteran reported that he had had been married three times and had two daughters.  When the June 2013 VA examiner asked him about his pre-service psychiatric history, he provided varying explanations, first stating that he could not remember any psychotherapy at the state hospital, and then offering another explanation stating that if he had any such treatment, it probably would have been for rambunctiousness.  According to the examiner, the explanation was indicative of lying or deception.  The examiner further noted that the Veteran had given different versions of his legal problems prior to military service.  The June 1968 clinical report indicated that the Veteran had trouble with the law prior to military service.  During the September 2009 VA examination, the Veteran said that the only legal problem he experienced before his military service was that of a minor in possession.  During the June 2013 VA examination, the Veteran stated that he was arrested twice for minor in possession prior to military service, and after he was discharged from service, he was arrested for carrying a concealed weapon and spent 6 months in jail.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Board finds it implausible that the Veteran would not have reported being beaten, harassed and humiliated by his drill sergeant throughout service - especially during the February 1968 interview.  This coupled with the Veteran's documented history of making inconsistent statements throughout the appeal further undermines the credibility of his allegations.  

Although Dr. F. determined that the Veteran had PTSD that appeared to be directly related to his experience in the Army, the Board finds this opinion to be insufficient to grant the claim.  First, this opinion is clearly based solely on the Veteran's self-reported history, since there is no objective evidence, documentation or mention of the Veteran's claimed in-service stressor during service.  Moreover, the Veteran has not provided any supportive evidence to help corroborate his assertions regarding the treatment he received by his drill sergeant.  The fact that Dr. F. accepted the Veteran's statements as to the relationship between his PTSD and a reported in-service stressor is irrelevant because, in this case, for the reasons discussed above, the Board concludes that the Veteran's reported history is not credible, and not probative evidence.  The value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  The Board is not required to accept medical opinions that are based solely on recitation of history, such as these.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In sum, the Board finds that the Veteran does not have a competent diagnosis of PTSD that meets the requisite DSM IV criteria.  In addition, the Veteran has not provided competent and credible evidence to corroborate his claimed in-service stressor, and as such, has not shown a credible, verified stressor on which a diagnosis of PTSD can be based.  

As for diagnosed psychiatric disorders other than PTSD, the Board finds that the most persuasive opinion of record does not relate these disorders to his period of service.  First, turning to whether the Veteran had a pre-existing psychiatric disorder prior to his entry into military service, the Board concludes that the June 2013 VA examination is adequate upon which to base a determination.  Although the examiner provided a speculative opinion when he opined that he could not determine whether the Veteran had an acquired psychiatric disorder prior to his service, the Court has stated that VA must ensure that any medical opinion is based on sufficient facts or data, and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

The Board finds that the June 2013 VA examiner considered all relevant data (service treatment records, post-service records, Veteran's statements) and conducted the necessary tests and evaluations.  The examiner did all that he reasonably should have done to become informed, i.e., he reviewed the claims file and had the requisite knowledge as a physician.  Further, he adequately explained why he could not resolve this issue.  The examiner noted that although the Veteran probably had mental health treatment prior to military service, there were no records to determine if there was a diagnosable psychiatric condition.  In addition, he noted that the Veteran was not particularly forthcoming about what the mental health treatment was for prior to military service.  Indeed, the Veteran provided two varying accounts as to whether he had psychiatric treatment prior to service, which, according to the examiner weighed against his credibility.  Moreover, if the Veteran did receive treatment prior to service, he had an opportunity to provide information and evidence pertaining to this treatment.  In the December 2012 letter, the AOJ attempted to obtain information from the Veteran regarding his psychiatric treatment throughout his life and asked that he send any treatment records related to his claimed condition, to include reports, statements from doctors, hospitals, medical facilities, mental health clinics, etc.  The Veteran did not provide any additional information, evidence, or records indicating that he received any treatment prior to service.  As such, the Board finds that the examiner considered all of the evidence of record and concluded that it was unknown whether the Veteran had an acquired psychiatric disorder prior to his entry into military service.  It appears that there is nothing further to be obtained from the examiner.  The Board finds this examination probative as it is based on the pertinent evidence of record and is supported by an adequate rationale.  

The law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b) (2014), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

Based on the evidence of record, the Board finds that the presumption of soundness attaches and that it has not been rebutted.  The Veteran's entry report was absent any psychiatric abnormalities or complaints.  The only evidence indicating that Veteran had a psychiatric disability prior to service are the Veteran's lay assertions attesting to this during his in-service treatment visits and his post-service VA examinations.  But even during his VA examination, the Veteran's assertions were equivocal and shifting as to whether he received psychiatric treatment prior to service.  Moreover, the Board has already determined that the Veteran is not a credible historian.  With regard to the Veteran's diagnosed emotional instability reaction, the in-service treatment providers who assessed the Veteran with this and noted that this existed prior to service, described this as a characterological or personality defect.  The Board notes that a personality disorder is not a disease or injury within the meaning of applicable legislation, and as such, service-connected compensation benefits may not be paid for this.  Winn v. Brown, 8 Vet. App. 510, 516 (1996); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  Thus, there is no clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed service.  Therefore, the presumption of soundness is not rebutted, and the Board must find that the Veteran's current psychiatric condition did not pre-exist his period of service.  The Veteran is presumed to have been sound upon enlistment.  

When the presumption is not rebutted, the question is one of direct service.  In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder other than PTSD.  The Board acknowledges the Veteran's complaints of, and treatment for anxiety, and a nervous condition in service.  The Board also notes that the Veteran was assessed with having a dissociative reaction secondary to his head trauma, as well as an emotional instability reaction during his January 1968 hospitalization at Fitzsimons General Hospital.  By characterizing these diagnoses as "reactions," the medical examiner indicated that these conditions were acute in nature, and brought about when triggered by certain stimuli.  Indeed, the record reflects that the Veteran's dissociative reaction had been treated, and the Veteran had recovered by April 1968.  Although the Veteran was recommended for discharge as a result of these assessments, and the June 1968 separation examination report reflected that the clinical evaluation of his psychiatric system was shown to be abnormal as a result of his acute, severe dissociative reaction, the salient point to be made is that the problem was considered an acute situation, not a chronically disabling disorder.  

The Board further notes that the medical evidence of record does not show that the Veteran sought treatment for a psychiatric disorder immediately following his period of service or for many years thereafter.  Indeed, the Board observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of a psychiatric disability until several decades after service.  In fact, the first post-service medical evidence record pertaining to the Veteran's psychiatric condition was a May 2009 VA discharge report reflecting a diagnosis of depressive disorder, NOS.  The remainder of the Veteran's VA treatment records dated from May 2009 through November 2010 reflect that he received ongoing treatment for his depressive disorder.  

In addition, the competent medical evidence of record has not related the Veteran's currently diagnosed psychiatric disorders to his military service, to include the in-service dissociative reaction secondary to his head trauma.  In this regard, his mood disorder was attributed to his hepatitis C, and his anxiety disorder was shown to be secondary to his chronic obstructive pulmonary disease.  See January 2010 VA treatment report.  In addition, the Board finds the June 2013 VA opinion to be highly probative, as it is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a thorough mental status evaluation.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  In reaching this opinion, the VA examiner reviewed the Veteran's service treatment records, to include the June 1968 discharge report, which reflected diagnoses of dissociative reaction, and emotional instability reaction, and nevertheless did not relate the Veteran's current psychiatric disorder to these in-service problems, nor to the in-service complaints and episodes of anxiety.  According to the examiner, there was no evidence indicating that the Veteran was treated for depressive disorder during his military service, and the evidence of record was absent any signs or treatment for depression for several decades after the Veteran's separation from service, when the Veteran was diagnosed with depressive disorder at the Fargo VAMC.  The examiner further found the Veteran's assertions relating his depressive disorder to service not credible, and referenced the list of inconsistent and conflicting statements made by the Veteran throughout the examination as the reasoning for this assessment.  

Although Dr. F. determined that the Veteran's in-service experiences probably were contributors to his ongoing mental health problems after discharge, the Board finds that this opinion suffers from a lack of certainty.  Indeed, the use of equivocal language makes the statement speculative in nature.  The term "probably" could equally be seen to state "probably not."  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33  (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

To the extent that the Veteran contends that he has a chronic psychiatric disability that is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current complaints and symptomatology to his military service.  In this regard, there is no indication that the Veteran is competent to comment on medical matters such as etiology.  See 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, the statements offered by the Veteran in support of this claim are not competent evidence of a nexus between the diagnosed disability and military service.  

As for the Veteran's complaints of continuing psychiatric symptoms since service, the Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, his psychiatric symptoms first began in service, and he has continued to experience symptoms since that time.  

In that connection, the record discloses nearly forty-one years from the time the Veteran separated from active service and the first medical evidence of record indicating that he was experiencing chronic psychiatric problems in May 2009.  Therefore, continuity of symptomatology is not established based on the clinical evidence alone.  The Veteran testified during his hearing that he spent time at a state hospital in Pueblo, Colorado for psychiatric treatment soon after his discharge.  Unfortunately, despite their attempts, VA was unable to retrieve any medical records from a hospital in Pueblo, Colorado pertaining to treatment for a psychiatric condition.  The Veteran has not been entirely cooperative and has not provided information that would facilitate the ordering of these documents.  

Moreover, the credibility of the Veteran's assertions has been further reduced by the inconsistent statements made by him throughout his appeal, which were highlighted by the June 2013 VA examiner, and have been discussed at length above.  This means that the Veteran's history of psychiatric problems, which went unreported until coincident with his claim for VA compensation, is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  In light of these facts, service connection is not warranted under 38 C.F.R. § 3.303(b).  It is for these reasons, as well, that the lay statements alleging post-service continuity of symptomatology are rejected as not supported by the record.  

Therefore, the Board finds that service connection is not warranted for a psychiatric disorder, to include PTSD.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder.  As such, the doctrine is not helpful to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for a psychiatric disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


